DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites the limitation of “logic for controlling recirculation of liquid exposed to the plasma back to the apparatus”. However, the instant specification does not provide a disclosure of the algorithm or a support how the claimed function is achieved through the logic to control recirculation of liquid exposed to the plasma back to the apparatus.
It is not enough that one having ordinary skill in the art could theoretically write a program to controlling recirculation of liquid exposed to the plasma back to the apparatus. Rather, the instant specification must explain how the claimed function is achieved (MPEP 2161.01). Therefore, the above limitations are not described in the instant specification in such a way to reasonably convey to one having ordinary skill in the art that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, and 18-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an inner surface of the cylinder side wall" in lines 12 and 15. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Due to the dependency to the parent claims, claims 2-13 are rejected.
Claim 8 recites the limitations of “further comprising a plasma generating device”. “a plasma generating device” is cited in claim 1. Appropriate correction/clarification is required.
Claim 18 recites the limitations of “further comprising recirculating…”. The claimed invention is directed to an apparatus while the limitation in claim 18 appears a step. Also, it is not clear what element is for “further comprising recirculating….” Appropriate correction/clarification is required.
Claim 19 recites the limitations of “further comprising controlling…”. The claimed invention is directed to an apparatus while the limitation in claim 19 appears a step. Also, it is not clear what element is for “further comprising controlling….” Appropriate correction/clarification is required.
Claim 20 recites the limitations of “further comprising controlling…”. The claimed invention is directed to an apparatus while the limitation in claim 20 appears a step. Also, it is not clear what element is for “further comprising controlling….” Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Siwersson et al (U.S. 4,029,485) in view of Williamson et al (US 5,695,619).
Regarding claim 1, Siwerssion et al disclose a gas cleaner by plasma/corona discharge (ABSTRACT). The apparatus comprises
(1) flushing means for supplying liquid or liquid sprayers for supplying a curtain of liquid (i.e. a supply of a liquid, col. 2, line 4-5, & col. 3, line 37-40);
(2) a cylinder surface having a bottom, wherein the cylinder surface along with the collecting electrodes 2 is rotatable by a motor 10 (i.e. a spin cylinder comprising……, wherein the spin cylinder is configured to rotate, Figure, col. 1, line 48-49, & col. 2, line 1-2); and
(3) discharge electrodes 1 and the collecting electrodes 2 for generating corona discharge therebetween, wherein the liquid is supplied to at least a region near to the electrodes (i.e. a plasma generating device comprising an electrode, wherein the liquid is deposited into the spin cylinder, wherein at least a portion of the liquid exposed to the plasma…, col. 2, line 33-49, & col. 3, line 37-40).    
Siwersson teaches that the discharge electrodes 1 and the collecting electrodes 2 are insulated and spaced apart, (col. 1, line 47-50 & col. 2, line 39-45), but does not teach a dielectric between the concentrically arranged electrodes. However, Williamson et al disclose a gas cleaner by plasma/corona discharge (ABSTRACT). Williamson teaches that a corona discharge generator comprises a hollow dielectric cylinder 4 between an outer electrode 6 and an inner electrode 8 (Figure 1, col. 3, line 47-50). The teaching of Williamson shows that having a dielectric between concentrically arranged electrodes is an equivalent configuration for a gas cleaner by plasma/corona discharge. Therefore, it is within ordinary skill in the art to utilize a cylindrical dielectric tube between the concentrically arranged electrodes in a gas cleaner because it is an art-recognized equivalent. 
As such, the combined teaching of Siwersson/Williamson comprises a plasma generating device having an electrode and a dielectric between the inner electrodes and the inner surface of the outer electrode.
It should be noted that the limitation of “wherein an inner surface ……as the spin cylinder rotates” is related to a manner of operating the device, which does not differentiate the apparatus claim from the prior art (MPEP 2114). Also, “a layer of the liquid” is formed during the operation of the device, thus it is material worked upon the device and related to a manner of operating the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). Furthermore, it has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
It should be noted that “a plasma activated liquid generation” is in preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 2, Siwersson teaches concentrically arranged discharge electrodes 1 and collecting electrodes 2, wherein corona discharge is generated therebetween when electric field is applied thereupon (i.e. further comprises a conductive element, col. 1, line 47-50 & col. 2, line 39-45). Williamson teaches that a corona discharge generator comprises a hollow dielectric cylinder 4 between an outer electrode 6 and an inner electrode 8 (Figure 1, col. 3, line 47-50).
Regarding claim 3, Siwersson teaches that a voltage is applied to the electrodes (col. 1, line 60-61 & col. 2, line 37-38). Williamson teaches that a power circuit is for supplying electric energy to the corona generator (Figure 1, col. 3, line 63-67)
Regarding claims 4 and 5, the cited limitations are related to manners of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 7, Siwersson teaches that a conical flange 23 is provided at the top portion along the inside of the cylinder body for the collection electrodes 2 (Figure, col 3, line 30-33). 
The limitation of “allows the liquid…as the spin cylinder rotates” is related to manners of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 8, Siwersson teaches that liquid sprayers are provided inwardly of the collecting electrodes for supplying liquid downwardly (Figure, col. 3, line 37-40).
Regarding claim 9, Siwerssion teaches that a lower ring 5 having blades 7 and an upper ring 6 having a flange 23 are provided for securing the collecting electrodes 2 and the insulators preferably have well rounded edges (Figure, col. 1, line 62-67 & col. 3, line 30-35).
Regarding claim 10, Siwersson teaches that the collecting electrodes are secured by a lower ring 5 having blade at the inside and an upper ring 6 having a spokes 8 and a flange 23 at the inside (Figure, col. 1, line 62-67).
Regarding claim 11, Siwersson teaches that the gas stream passing through the outlet 14 is connected to a conduit 21 for recirculation (Figure, col. 2, line 27-28, col. 3, line 3-4).
Claims 6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Siwersson et al (U.S. 4,029,485) and Williamson et al (US 5,695,619) as applied to claim 1 above, and further in view of Matsuura et al (PG-PUB US 2015/0182975).
Regarding claims 6 and 12, Siwersson teaches flushing means or liquid sprayer for supplying liquid (col. 2, line 4-5, & col. 3, line 37-40), but Siwersson/Williamson does not teach a liquid delivery device or a controller. However, Matsuura et al disclose a gas cleaner by plasma/corona discharge (ABSTRACT). Matsuura teaches that the apparatus is constructed with liquid nozzles 63/65 for supplying liquid form pumps 67 (i.e. a liquid delivery device), discharge electrodes and grounded electrode for generating corona discharge while liquid continuously sprayed from the nozzles, and a control unit 68 (i.e. a controller, Figure 8, paragraphs [0071] & [0102] – [0106]). Matsuura further indicates that the provision of a pump is for supplying liquid to the nozzles and the control unit can properly control the operation of the system (paragraph [0102] & [0106]). Therefore, it would be obvious for one having ordinary skill in the art to incorporate a pump and a control unit as suggested by Matsuura in order to supply liquid to the nozzles and properly control the operation of the device of Siwersson/Williamson.
Regarding claim 13, Matsuura teaches various aspect to control the operation of the apparatus by the control unit (paragraphs [0106] – [0119]).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siwersson et al (U.S. 4,029,485) in view of Williamson et al (US 5,695,619) and Matsuura et al (PG-PUB US 2015/0182975).
Regarding claims 14 and 16, Siwerssion et al disclose a gas cleaner by using plasma/corona discharge (ABSTRACT). The apparatus comprises
(1) flushing means for supplying liquid or liquid sprayers for supplying a curtain of liquid (i.e. a supply of a liquid, col. 2, line 4-5, & col. 3, line 37-40);
(2) a cylinder surface having a bottom, wherein the cylinder surface along with the collecting electrodes 2 is rotatable by a motor 10 (i.e. a spin cylinder comprising……, Figure, col. 1, line 48-49, & col. 2, line 1-2);
(3) corona discharge generated between discharge electrodes 1 and the collecting electrodes 2, wherein the liquid is supplied to at least a region near to the electrodes (i.e. a plasma generating device comprises an electrode, wherein the liquid is deposited into the spin cylinder, wherein at least a portion of the liquid exposed to the plasma…, col. 2, line 33-49, & col. 3, line 37-40); and
(4) a bottom portion of a casing 3 for collecting liquid (i.e. a liquid collection device, Figure, col. 2, line 3-6).
Siwersson teaches that the discharge electrodes 1 and the collecting electrodes 2 are insulated and spaced apart, (col. 1, line 47-50 & col. 2, line 39-45), but does not teach a dielectric between concentrically arranged electrodes. However, Williamson et al disclose a gas cleaner by plasma/corona discharge (ABSTRACT). Williamson teaches that a corona discharge generator comprises a hollow dielectric cylinder 4 between an outer electrode 6 and an inner electrode 8 (Figure 1, col. 3, line 47-50). The teaching of Williamson shows that having a dielectric between concentrically arranged electrodes is an equivalent configuration for a gas cleaner by plasma/corona discharge. Therefore, it is within ordinary skill in the art to utilize a cylindrical dielectric tube between the concentrically arranged electrodes in a gas cleaner because it is an art-recognized equivalent. 
Siwesson teaches flushing means or liquid sprayer for supplying liquid (col. 2, line 4-5, & col. 3, line 37-40), but Siwersson/Williamson does not each a liquid delivery device or a controller. However, Matsuura et al disclose a gas cleaner by plasma/corona discharge (ABSTRACT). Matsuura teaches that the apparatus is constructed with liquid nozzles 63/65 for supplying liquid form pumps 67 (i.e. a liquid delivery device), discharge electrodes, and grounded electrode for generating corona discharge while liquid continuously sprayed from the nozzles, and a control unit 68 (i.e. a controller, Figure 8, paragraphs [0071] & [0102] – [0106]). Matsuura further indicates that the provision of a pump is for supplying liquid to the nozzles and the control unit can properly control the operation of the system (paragraph [0102] & [0106]). Therefore, it would be obvious for one having ordinary skill in the art to incorporate a pump and a control unit as suggested by Matsuura in order to supply liquid to the nozzles and properly control the operation of the device of Siwersson/Williamson.    
As such, the combined teaching of Siwersson/Williamson/Matsuura comprises a plasma generating device having an electrode and a dielectric between the inner electrodes and the inner surface of the outer electrode.
It should be noted that the limitation of “wherein an inner surface ……as the spin cylinder rotates” is related to a manner of operating the device, which does not differentiate the apparatus claim from the prior art (MPEP 2114). Also, “a layer of the liquid” is formed during the operation of the device, thus it is material worked upon the device and related to a manner of operating the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). Furthermore, it has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
It should be noted that “a plasma activated liquid generation” is in preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claims 15, and 17-20, Matsuura teaches various aspect to control the operation of the apparatus by the control unit (paragraphs [0106] – [0119]).
Response to Arguments
Due to the applicant’s amendments, rejections under 112 are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to the arguments that the modification of Siwersson in view of Williamson would not generate plasma between a dielectric barrier and an inner surface of a cylinder wall (page 8 of REMARKS), it should be noted that claim does not require “generate plasma between a dielectric barrier and an inner surface of a cylinder wall”.
As for the argument that applying the dielectric barrier of Williamson to the device of Siwersson would render Siwersson unfit for its intended use because placing a dielectric barrier around the collecting electrodes 2 of Siwersson would prevent kinetic energy from being imparted to the separated particles (page 8-9 of REMARKS), the argument of counsel cannot take the place of evidence in the record and are not the kind of factual evidence that is required to rebut a prima facie case of  obviousness (see MPEP 2145 & 716.01).
4861-2110-5425, v.1Conclusion
Claims 1-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795